Citation Nr: 1015790	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  02-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).

2.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD) prior to 
October 9, 2002.

3.  Entitlement to a disability rating in excess of 30 
percent for PTSD from October 9, 2002.

4.  Entitlement to an initial disability rating in excess of 
30 percent for mixed migraines and tension headaches

5.  Entitlement to an initial compensable disability rating 
for right hip bursitis.

6.  Entitlement to an initial compensable disability rating 
for left hip bursitis.

7.  Entitlement to an initial compensable disability rating 
for a right wrist strain.

8.  Entitlement to an initial compensable disability rating 
for a left wrist strain.

9.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

10.  Entitlement to an initial compensable disability rating 
for nephrolithiasis.

11.  Entitlement to an initial compensable disability rating 
for ingrown toenails.

12.  Entitlement to an initial compensable disability rating 
for left shoulder scars.

13.  Entitlement to an initial compensable disability rating 
for right shoulder scars.

14.  Entitlement to an initial compensable disability rating 
for eczema.

15.  Entitlement to service connection for a respiratory 
condition, claimed as spots on lungs, chronic colds and strep 
throat.

16.  Entitlement to service connection for metrorrhagia.

17.  Entitlement to service connection for status-post left 
supraclavicular lymph node hyperplasia.

18.  Entitlement to service connection for a chronic cervical 
spine disability.

19.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Friend


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the Veteran's service 
connection claims for PTSD, hemorrhoids, nephrolithiasis, 
ingrown toenails, eczema and bilateral shoulder scars and 
assigned an initial noncompensable disability rating for each 
of these disabilities.  This rating decision also denied her 
service connection claims for metrorrhagia and status-post 
supraclavicular lymph node hyperplasia.

The Veteran also appeals a June 2001 rating decision that 
denied her claims for service connection for a respiratory 
disease and a neck disability.  This rating decision granted 
service connection for mixed migraine headaches and assigned 
an initial 30 percent disability rating.  Service connection 
was also granted for bilateral hip bursitis as well as 
bilateral wrist strain and a noncompensable disability rating 
was assigned for each condition.  The initial noncompensable 
disability rating for PTSD was also increased to 10 percent, 
effective the date of claim.


In addition, the Veteran appeals an August 2002 rating 
decision issued by the Togus, Maine RO that denied her claim 
for service connection for fibromyalgia as well as her claim 
for entitlement to TDIU.

A November 2003 rating decision issued by the Buffalo RO 
increased the Veteran's disability rating for PTSD to 30 
percent, effective October 9, 2002.

The Veteran testified before a Veterans Law Judge in May 
2004; a transcript of that hearing is associated with the 
claims file.  The Veteran was advised of her entitlement to a 
hearing before a current Veterans Law Judge, and a hearing 
was duly scheduled in October 2009; however, the Veteran 
cancelled that hearing and asked the Board to proceed with 
adjudication based on the evidence of record.

In October 2004 the Board remanded the issues on appeal to 
the RO for further development.  The file has now been 
returned to the Board for further appellate review.

The issues of entitlement to increased disability ratings for 
left and right shoulder impingement syndrome, status-post 
acromioplasty with anterior capsular shift have been raised 
by the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to TDIU is addressed herein.  The 
remaining issues on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.





FINDING OF FACT

In an October 2008 letter, and prior to the promulgation of a 
decision, the Board received notification from the Veteran 
that a withdrawal of the appeal for her claim of entitlement 
to TDIU was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive 
Appeal of her claim of entitlement to TDIU are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

In an October 2008 letter, the Veteran indicated that she 
wished to withdraw her claim of entitlement to TDIU.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review her claim of entitlement to TDIU and that claim is 
dismissed.


ORDER

The claim of entitlement to TDIU is dismissed.


REMAND

The October 2004 Board decision remanded the instant matters 
for additional development and adjudication, including the 
issuance of a supplemental statement of the case (SSOC).  
Substantial additional pertinent evidence including multiple 
VA examinations have been received since the October 2004 
Board decision.  However, a SSOC has not been issued and 
consideration of this new evidence has not been waived by 
either the Veteran or her representative.  The Board must 
therefore remand the remaining issues on appeal.  See 38 
C.F.R. § 20.1304.

In addition, the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.   Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, in accordance with the 
holding in Stegall, the Board finds that this appeal must 
also be remanded to allow for the issuance of the SSOC as 
directed in the Board's October 2004 decision.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a supplemental 
statement of the case for the issues 
remaining on appeal prior to returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


